         Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                v.                                                             20 Cr. 626 (PMH)

 Dwight Reid et al.,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s obligation to

produce exculpatory and impeachment material in criminal cases, all of which will be referred to

herein as “disclosure material.” The Government’s disclosure material may include material that

(1) affects the privacy and confidentiality of individuals and entities; (2) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; and (3)

is not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

       2. Redactions to Disclosure Material. Certain of the Government’s disclosure material,

contains information that identifies, or could lead to the identification of, witnesses who may be

subject to intimidation or obstruction, and whose lives, persons, and property, as well as the lives,

persons and property of loved ones, will be subject to risk of harm absent the protective

considerations set forth herein.
         Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 2 of 25




    As all of the defendants want to avoid any inappropriate use of the disclosure material, the

defendants consent to appropriate redactions, agreed upon by their counsel, to the copies of the

disclosure material that will be provided to them. In the event that counsel for the Government

and counsel for the defendants are unable to agree whether specific redactions are appropriate, the

matter will be presented to the Court for resolution.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction not otherwise provided for in Paragraph 2 of the Order. It will also afford the defense

prompt access to those materials, in unredacted form to counsel and in redacted form to the

defendants, which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action.

    6. The defense shall not post any disclosure material or sensitive disclosure material on any

Internet site or network site 1 to which persons other than the parties hereto have access, and shall

not disclose any disclosure material to the media or any third party except as set forth below.



1
  This does not prohibit counsel for any defendant from using secure private web services, such as
“Drop Box,” to store disclosure material or sensitive disclosure material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
redacted disclosure material, or to transfer such material to such authorized recipients.
                                                  2
         Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 3 of 25




       7. Disclosure material that is not redacted may be disclosed by counsel to: (a) the

defendants for purposes of defending this action, (b) personnel for whose conduct counsel is

responsible, i.e., personnel employed by or retained by counsel, as needed for purposes of

defending this action; or (c) prospective witnesses for purposes of defending this action.

       8. Unredacted disclosure material shall be kept in the sole possession of counsel; shall not

be reviewed or maintained by the defendant outside the presence of counsel or personnel employed

by or retained by counsel; shall not be copied or otherwise recorded by the defendants; and may

be disclosed by counsel only to personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action.

       9. The Government may authorize, in writing, disclosure of disclosure material and

redacted disclosure material beyond that otherwise permitted by this Order without further Order

of this Court.

       10. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

redacted disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.




                                                 3
         Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 4 of 25




                             Disclosure and Protection of Seized ESI

       11. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various social media accounts, cellphones, and other

devices and storage media. This ESI was seized from accounts and mediums belonging to the

defendants.

       12. The Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendants, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       13. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                               Return or Destruction of Material
       14. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any judgment of conviction in the above-captioned case; the period of direct

appeal from any order dismissing any of the charges in the above-captioned case; or the granting

of any motion made on behalf of the Government dismissing any charges in the above-captioned
                                            4
         Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 5 of 25




case, whichever date is later. This provision does not apply to any disclosure material or ESI that

belongs to the defendant.

       15. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       16. Julie de Aleida, Esq., the court-appointed Coordinating Discovery Attorney (“CDA”),

may disclose, make copies of, or reveal the contents of sensitive materials to defense counsel and

to employees who are assisting in the preparation and dissemination of such materials, and to third

party vendors she may deem necessary to retain to process the discovery she receives, all in

furtherance of fulfilling her duties and obligations under this Court’s December 17, 2020 Order

appointing Julie de Aleida as CDA. Julie de Aleida shall serve this Protective Order upon any such

attorney, employee or vendor, instructing them that they are bound by its terms, and she shall

instruct such other persons that further disclosure is prohibited.




                                                  5
            Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 6 of 25




                                   Retention of Jurisdiction
       17. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________               Date: December 11, 2020
    Shiva H. Logarajah
    Jacob Warren
    David R. Felton
    Assistant United States Attorneys



 ____________________________                 ____________________________
 Michael Burke, Esq.                          Albert Dayan, Esq.
 Attorneys for Dwight Reid                    Attorney for Christopher Erskine

 _____________________________                ____________________________
 Daniel Parker, Esq.                          John Wallenstein, Esq.
 Attorney for Walter Luster                   Attorney for Deshawn Thomas

 _____________________________                _____________________________
 Francis O’Reilly, Esq.                       Daniel Hochheiser, Esq.
 Attorney for Naya Austin                     Attorney for Brandon Nieves

 _____________________________                _____________________________
 Cesar De Castro, Esq.                        James Kousouros, Esq.
 Attorney for Ahmed Walker                    Attorney for Caswell Senior




                                               6
       Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 7 of 25




_____________________________       _____________________________
Andrew G. Patel, Esq.               Bruce Koffsky, Esq.
Attorney for Brandon Soto           Attorney for Dezon Washington

_____________________________       _____________________________
Deveraux Cannick, Esq.              Samuel Braverman, Esq.
Attorney for Robert Woods           Attorney for Stephen Hugh

_____________________________       _____________________________
Stephen Lewis, Esq.                 Leonardo M. Aldridge, Esq.
Attorney for Jordan Ingram          Attorney for Shanay Outlaw

_____________________________       _____________________________
Mehdi Essmidi, Esq.                 Matthew Kluger, Esq.
Attorney for Isaiah Santos          Attorney for Roberta Sligh

_____________________________       _____________________________
Thomas F. Dunn, Esq.                Scott Tulman, Esq.
Attorney for Brinae Thornton        Attorney for Jamal Trent



SO ORDERED:
Dated: New York, New York
        January 4, 2021
       ____________
                                     ______________________________________
                                     THE HONORABLE PHILIP M. HALPERN
                                     UNITED STATES DISTRICT JUDGE




                                     7
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 8 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 9 of 25
        Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 10 of 25




                                   Retention of Jurisdiction
       17. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________               Date: December 11, 2020
    Shiva H. Logarajah
    Jacob Warren
    David R. Felton
    Assistant United States Attorneys



 ____________________________                 ____________________________
 Michael Burke, Esq.                          Albert Dayan, Esq.
 Attorneys for Dwight Reid                    Attorney for Christopher Erskine

 _____________________________                ____________________________
 Daniel Parker, Esq.                          John Wallenstein, Esq.
 Attorney for Walter Luster                   Attorney for Deshawn Thomas

 _____________________________                _____________________________
 Francis O’Reilly, Esq.                       Daniel Hochheiser, Esq.
 Attorney for Naya Austin                     Attorney for Brandon Nieves

 _____________________________                _____________________________
 Cesar De Castro, Esq.                        James Kousouros, Esq.
 Attorney for Ahmed Walker                    Attorney for Caswell Senior




                                               6
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 11 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 12 of 25
        Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 13 of 25




                                   Retention of Jurisdiction
       17. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________               Date: December 11, 2020
    Shiva H. Logarajah
    Jacob Warren
    David R. Felton
    Assistant United States Attorneys



 ____________________________                 ____________________________
 Michael Burke, Esq.                          Albert Dayan, Esq.
 Attorneys for Dwight Reid                    Attorney for Christopher Erskine

 _____________________________                ____________________________
 Daniel Parker, Esq.                          John Wallenstein, Esq.
 Attorney for Walter Luster                   Attorney for Deshawn Thomas

 _____________________________                _____________________________
 Francis O’Reilly, Esq.                       Daniel Hochheiser, Esq.
 Attorney for Naya Austin                     Attorney for Brandon Nieves

 _____________________________                _____________________________
 Cesar De Castro, Esq.                        James Kousouros, Esq.
 Attorney for Ahmed Walker                    Attorney for Caswell Senior




                                               6
        Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 14 of 25




                                   Retention of Jurisdiction
       17. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________               Date: December 11, 2020
    Shiva H. Logarajah
    Jacob Warren
    David R. Felton
    Assistant United States Attorneys



 ____________________________                 ____________________________
 Michael Burke, Esq.                          Albert Dayan, Esq.
 Attorneys for Dwight Reid                    Attorney for Christopher Erskine

 _____________________________                ____________________________
 Daniel Parker, Esq.                          John Wallenstein, Esq.
 Attorney for Walter Luster                   Attorney for Deshawn Thomas

 _____________________________                _____________________________
 Francis O’Reilly, Esq.                       Daniel Hochheiser, Esq.
 Attorney for Naya Austin                     Attorney for Brandon Nieves

 _____________________________                _____________________________
 Cesar De Castro, Esq.                        James Kousouros, Esq.
 Attorney for Ahmed Walker                    Attorney for Caswell Senior




                                               6
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 15 of 25




                                        Retention of Jurisdiction
           17. The provisions of this order shall not tenninate at the conclusion of this criminal

   prosecution and the Court will retain jurisdiction to enforce this Order following tennination of

   the case.



   AGREED AND CONSENTED TO:

        AUDREY STRAUSS
        Acting United States Attorney

   by     ~~                                        Date: December 11, 2020
        Shiva H. Logarajah
        Jacob Warren
        David R Felton
        Assistant United States Attorneys




    Michael Burke, Esq.                           Albert Dayan, Esq.
    Attorneys for Dwight Reid                     Attorney for Christopher Erskine


    Daniel Parker, Esq.                           John Wallenstein, Esq.
    Attorney for Walter Luster                    Attorney for Deshawn Thomas


    Francis O'Reilly, Esq.                        Daniel Hochheiser, Esq.
    Attorney for Naya Austin                      Attorne    Brandon Nieves


   Cesar De Castro, Esq.                              e    usouros, Esq.
   Attorney for Ahmed Walker                      Attorney for Caswell Senior




                                                   6
        Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 16 of 25




  ~s--
An drew G. Patel, Esq.               Bruce Koffsky, Esq.
Attorney for Brandon Soto            Attorney for Dezon Washington


Deveraux Cannick, Esq.               Samuel Braverman, Esq.
Attorney for Robert Woods            Attorney for Stephen Hugh


Stephen Lewis, Esq.                  Leonardo M. Aldridge, Esq.
Attorney for Jordan Ingram           Attorney for Shanay Outlaw


Mehdi Essmidi, Esq.                  Matthew Kluger, Esq.
Attorney for Isaiah Santos           Attorney for Roberta Sligh


 Thomas F. Dunn, Esq.                Scott Tulman, Esq.
 Attorney for Brinae Thornton        Attorney for Jamal Trent



SO ORDERED:
Dated: New York, New York


                                      THE HONORABLE PHILIP M. HALPERN
                                      UNITED STATES DISTRICT JUDGE




                                      7
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 17 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 18 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 19 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 20 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 21 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 22 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 23 of 25




                             /s/
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 24 of 25
Case 7:20-cr-00626-PMH Document 73 Filed 01/04/21 Page 25 of 25
